 646DECISIONSOF NATIONAL LABOR RELATIONS BOARDHighview,Incorporated and American Federation ofState,County and Municipal Employees, AFL-CIO, Petitioner.Case 10-RC-10256April 6, 1976DECISION ON REVIEW AND DIRECTION OFELECTIONBy MEMBERSFANNING, PENELLO, AND WALTHEROn April 3, 1975, the Regional Director for Region10 issued a Decision and Order in the above-entitledproceeding in which he declined to assert jurisdictionover the Employer's operations and accordingly dis-missed the petition. Thereafter, in accordance withSection102.67 of the National LaborRelationsBoard Rules and Regulations,Series 8, as amended,the Petitioner filed a timely request for review of theRegional Director'sdecision on the ground,interalia,that in dismissing the petition he departed fromofficially reported Board precedent.On May 20, 1975, the National Labor RelationsBoard, by telegraphic order, granted the Petitioner'srequest forreview.Thereafter, the Employer filed abriefon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thisproceeding with respect to the issues under review,including the Employer's brief on review, and makesthe following findings:The Employer, Highview, Incorporated, is a pri-vate nonprofit Georgia corporation engaged in theoperation of a nursinghome located in Fulton Coun-ty,Georgia. The home provides both skilled and in-termediate nursing care toapproximately 375 elderlypatients from Fulton and DeKalb Counties. Most ofthe Employer's patients are indigent.The Petitionerseeks to represent what is essentially a unit of serviceand maintenance employees.' The Regional Direc-tor, relying principally on the Board's decision inRu-ralFireProtectionCompany,2concluded that theservices renderedby theinstant Employer were sointimately connected with the municipal functions ofthe local governments here involved as to warrantfinding that the Employer should share the latter'sexemption from the Board's jurisdiction.We do notagree.tThe Intervenor,Service Employees International Union.Local No. 579.AFL-CIO,did not file a request for review or a brief on review.It appearsfrom the record,however,that the Intervenor's unit position is identicalwith that of the Petitioner.'216 NLRB 584 (1975).The facilities utilized by the instant Employer areowned by Fulton County, are located on countyproperty, and were built with the proceeds of a coun-ty bond issue. Highview is exempt from Federal,state, and county taxes. It receives certain medicinesand supplies, as well as maintenance and laundryservices, from Fulton County. The county pays forthe insurance on the buildings used by the Employer.Highview makes no payment to the local govern-ments for these facilities and services. Additionally,the Employer receives some direct contributions offunds from both Fulton and DeKalb Counties, aswell as the city of Atlanta, and Fulton County main-tains a contingency fund upon which the Employerhas drawn to defray operating deficits. However, therecord reveals that such direct contributions com-prise only a minor portion of the Employer's totalrevenue.3In all significant aspects the Employer is opera-tionally independent from and subject to no actualcontrol by the local governments here involved." TheEmployer is managed by an independent self-perpe-tuating board of directors. There exists no evidencethat the county governments have any voice in theselection of the board members, are empowered toeffectuate their removal, or can influence, in anyfashion, their decisions. The board of directors hascomplete control over wage scales, personnel poli-cies, and labor relations matters. All of these policiesare effectuated by the Employer's administrator who3Although not entirely clear from the record,the Employer's annualgross revenue would appear to be in excess of$2 million since the Employerreceives an average of slightly over$450 per month for each of its approxi-mately 375 patients.The parties stipulated that during calendar year 1974the Employer received approximately$88,000 in direct public assistancefunds from Fulton and DeKalb Counties.No figures indicating the amount,if any, of direct financial assistance from the city of Atlanta appear in therecord.The parties further stipulated that in calendar year 1974 the Em-ployer received $1,293,000 in Medicaid payments.not by virtue of any spe-cial relationship which the Employer has with the state or Federal govern-ments, but under the Medicaid program.The source of the remainder of theEmployer's projected annual gross revenue(in excess of $600,000) is notclear from the record,but does include, as payment for services rendered.social security benefits to which some of its patients are entitled.Furtherstill, the record indicates that as the Employer does provide care for a num-ber of private patients that it receives additional revenue therefrom,presum-ably through third-party insurance or private funds.On the basis of theforegoing,and in view of the fact that the Employer apparently receives lessthan 5 percent of its annual gross revenue in the form of direct paymentsfrom thecountygovernments hereinvolved,we find little merit in theEmployer's contention that its receipt of revenues is so dependent upon, orits financial affairs so closely tied to, local governmental entities as to war-rant declining jurisdiction on this basis.The record does reveal that the Employer must submit annual financialreports to the county governments.Apparently in return for the direct fi-nancial assistance which it receives,the Employermust reserve a certainnumber of beds for use by county patients.Inasmuch as the building itselfis owned by Fulton County, any improvements thereto must be approvedby the county.In order to protect the use of its monies, patients entering thefacility as indigents must be certified as such by Fulton County welfareagencies. Aside from the above,which we view asde minimis,there is noevidence of involvement by any governmental entity in the day-to-day oper-ations of the Employer.223 NLRB No. 80 HIGHVIEW, INCORPORATED647makes recommendations to the board and whose ac-tions are reviewed only by the board. Employeegrievances are handled at the first step by Highviewsupervisors, at the second step by the administrator,and at the third step by the board. There is no appealto the Fulton County Civil Service Board.In our view the foregoing facts bring this caseclearly within the ambit of our recently issued deci-sion inGrey Nuns of the Sacred Heart,'wherein, un-der strikingly similar facts, we concluded that theBoard's assertion of jurisdiction was proper. As inGrey Nuns,the instant Employer is a private nonpro-fitcorporation engaged in the provision of healthcare. It receives, in furtherance of such activities, as-sistance from exempt government entities. However,as we noted inGrey Nuns,the confluence of thesetwo factors does not necessarily compel the conclu-sion that an Employer's activities are intimately con-nected with those of an exempt governmental entitysince the provision of health care, while a legitimategovernmental concern, is not traditionally so exclu-sive a governmental one that the application of theintimate connection analysis isper sewarranted.We further note, as we did inGrey Nuns,that sucha view is particularly applicable in situations such asthe instant one where the Employer is operationallyautonomous and receives but a modicum of directfinancial support from exempt governmental entities.Accordingly, inasmuch as there exists no evidencethat any governmental entity is a joint employer ofthe employees sought herein and further since theEmployer otherwise meets the Board's jurisdictionalstandards,6 we find it will effectuate the purposes ofthe Act to assert jurisdiction over the instant petition.As indicated the Petitioner seeks a service andmaintenance unit composed of all practical nurses,licensed practical nurses, nurses aides, orderlies, utili-ty service workers, housekeeping employees, foodservice employees, and laundry and maintenanceemployees; excluding registered nurses, clerical, of-fice clerical, and technical employees, professionalemployees, guards, and supervisors. The Employerapparently does not dispute the appropriateness of aservice and maintenance unit, but in its brief takesissue with the proposed inclusion of several catego-ries of employees.Licensed practical nurses:The Employer employsapproximately 30 to 32 individuals whom it classifies' 221 NLRB No. 201 (1975).We note that as our decisioninGrey Nunsissued after the Regional Director'sDecisionand Orderherein that theRegional Director was without the benefit of the Board's reasoning in thatcase in reaching his conclusions here.6 The parties stipulated that for the past calendaryear the Employer re-ceived in excess of$100,000 in gross revenue for services rendered, and, inaddition,purchased and received goods valued in excess of$50,000 directlyfrom supplierslocatedoutside the Stateof Georgia.as "chargenurses."All charge nurses at Highvieware LPN's.' As indicated, the Petitioner seeks the.in-clusion of the Employer's LPN's in the requestedunit. The Employer argues that its chargenurses aresupervisors as defined in the Act and thus should notbe included in any unit found appropriate.We find it unnecessary to reach the supervisoryargument advanced by the Employer since, as thePetitioner seeks a service and maintenance unit ex-cluding technical employees and the Board has previ-ously found LPN's to be technical employees,' weshall exclude all LPN's from the requested unit'Licensed engineers:The Employer'sengineeringdepartment is supervised by Chief Engineer Cook.Under Cook are approximately five state-licensedengineers,two grounds maintenance employees, apainter, and a driver. The Employer does not takeissue with the inclusion of the groundsmaintenanceemployees, driver, or painter, but contends, contraryto the Petitioner, that the licensedengineersare tech-nicalemployees who lack the requisite community ofinterestwith the other requested employees to be in-cluded in the same unit with them.Various state and Federal regulations require theEmployer to employ licensed individuals for the pur-pose of around-the-clock maintenance and operationof boilers, generators, and heating and cooling sys-tems.In addition to these duties, the employees inquestion perform maintenance tasks throughout thefacility, including plumbing, electrical work, pipe-threading, and welding. On occasion a licensed engi-neer may sometimes man the front desk when thesecurity officer is required to absent himself.Whilethese employees do not interchange with other em-ployees and while they do not have job-related con-tact with other employees, it is clear that their duties,involving as they do maintenance of equipmentthroughout the facility, bring them into at least inci-dental contact with other employees.By virtue of their duties, the engineers possessskillswhich are different from other employees andthey receive wages considerably above those enjoyedby other requested employees. There is no indicationas to what degree of formal education is required ofindividuals holding the position of licensed engi-neers.7 Though somewhatunclear from the record, it appearsthat under theEmployer's job classification system the term"charge nurse"is equivalentto the term LPN. It is clear that all employeesoccupyingthe position ofcharge nurseare LPN's; whatis not clear is whether the Employer employsany LPN's inother than the chargenurse category.However, inasmuch asour exclusionof LPN's isbased on considerations other than their allegedsupervisory authority,we find it unnecessary to resolve this issue for purpos-es of our unit determination.8 SeeNathan and Miriam Barnert Memorial Hospital Association d/b/aBarnertMemorialHospital Center,217 NLRB No. 132 (1975).9In light of his dissent inBarnert,supra,MemberPenello would notexcludethe LPN's onthis basis. 648DECISIONSOF NATIONAL LABOR RELATIONS BOARDContrary to the Employer, we are not persuadedthat because such individuals are subject to state li-censure requirements or possess certain job-relatedskills that they are to be considered technical em-ployees. Their work is predominantly manual in na-ture; the degree of formal education required, if any,does not appear advanced; nor do they perform du-ties akin to those of employees in the health carefieldwhom the Board has included in technicalunits.10 Accordingly, we find them not to be technicalemployees, and decline to exclude them on this ba-sis."The remainder of the Employer's argument withrespect to these employees is not on point as it isdirected to the issue of whether the licensed engi-neers, if separately sought, would constitute an ap-propriate unit. Here, as the Petitioner has sought toinclude the licensed engineers in an overall serviceand maintenance unit, a request clearly appropriateon its face, and further as no union seeks to sepa-rately represent the engineers, the issue to which thebulk of the Employer's argument is directed is notbefore us and we therefore need not decide it. Ac-cordingly, we shall include the licensed engineers inthe unit.Physical therapy:There are three individuals in-volved in physical therapy at the Employer's facility.Physical Therapy Coordinator Hoffman is in chargeof all such work. She possesses a professional degreeand is licensed in accordance with Federal and stateregulations. The parties are in agreement that Hoff-man should be excluded as a professional employeeand/or supervisor.Physical therapy aide Truett is currently enrolledas a full-time studentin physical therapy and workspart time for the Employer in furtherance of his pro-fessional education. The parties are in agreementthat he should be excluded on this basis.Physical therapy aide Bowers is a former volunteertherapist who at the time of the hearing had begunfull-time employment in the absence of Hoffmanwho was then pregnant. Bowers does not function asa preceptor nor is she attempting to qualify as a li-censed physical therapist. Although not entirely clearfrom the record, it appears she is hourly paid sinceher time is computed on the basis of a card which sheturns in.There is no evidence that Bowers possesses anyauthority to hire or fire employees, or to recommendor effectuate personnel decisions. In Hoffman's ab-sence,Bowers isapparently responsible for assigningwork to Truett and would be empowered to granthim time off.The Employer contends that as Bowers is engagedin providing patient care she does not possess a suffi-cient community of interest to be included in the unitand further contends she should be excluded on thebasis of her alleged supervisory functions.We findlittlermerit in these contentions. Whatever authorityshe may possess appears routine in nature and is atbest sporadically exercised; we conclude, therefore,she should not be excluded on this basis. Moreover,we find Bowers is neither a technical nor a profes-sional employee, and shares a sufficient communityof interest to warrant her inclusion. Accordingly,Bowers isincluded in the unit."The purchasing department:The Employer's pur-chasingdepartment is headed by one Gibson, who isalso the Employer's housekeeping coordinator. Theparties agree that Gibson should be excluded.Working under Gibson is storeroom clerk Perry.Perry is in charge of the Employer's storeroom andallmaterials that are received there. He is responsiblefor issuance, invoice control, supply, and distributionof materials; and in Gibson's absence and with theadministrator's approval may place orders for con-sumable or replenishable items. He spends virtuallyall of his time in the storeroom area and his contactwith other employees is apparently limited to thoseoccasions when supplies are requisitioned or distrib-uted.The Employer seems to contend Perry should beexcluded from the unit as a managerial employee, oron ground he lacks a sufficient community of interestwith other requested employees. The former conten-tion is based on the fact that Perry signs receipts forincoming goods and is, under certain circumstances,allowed to place orders for consumable goods. Wedo not regard these as sufficient indicia of manageri-al authority as they are either ministerial and routinein nature,or performed only in the absence of Perry'simmediate supervisor and with the approval of con-ceded managerial personnel. We find Perry to be nei-ther a technical nor professional employee, and inour view his duties make his position analagous tothat of hospital clerical employees whom the Boardhas included in overall service and maintenanceunits.13Accordingly, we shall include Perry in theunit.12The Employer additionallycontends that upon Hoffman's return tofull-time work Bowers would again returnto strictlyvolunteer status. Whilewe findsuch a prospectivearrangement too speculativeto warrant exclud-ing Bowers,we do note that in the event her status shouldrevert to that ofla SeeBarnert Memorial Hospital, supra.a volunteer she would not be eligibleto voteinasmuch as she would not at11Petitioner has requested the exclusion of employees classified as techni-that time be anemployee.call, but specifically seeks to include the licensed engineers.13Newington Children's Hospital,217 NLRB No. 134 (1975). HIGHVIEW, INCORPORATED649Part-time high school students:The Employer em-ploys approximately three or four high school stu-dents as utility service workers in its dietary depart-ment. The students work approximately 20 hours perweek and receive slightly less in wages than otherfull-time utility service workers. They apparently donot receive scholastic credit for their work experi-ence; however, the Employer's administrator did tes-tify that in case of scheduling conflicts between workand school activities the latter would prevail and thestudent would be excused.While there exists no written or oral agreement be-tween the schools and the Employer, the nursinghome administrator testified that the students inquestion were employed pursuant to a cooperativeeducation program sponsored by the State wherebyemployers assist in the training and economic wel-fare of high school students. Whatever the exact na-ture of the program, the administrator indicated thatthere exists no agreement to the effect that the highschool students would, upon graduation, assume full-time positions with the Employer and further indi-cated that student workers, in fact, did not becomefull-time employees upon graduation.In view of the foregoing, most especially the factthat the student workers' tenure appears of limitedduration, we find merit in the Employer's contentionthat these part-time student employees lack a suffi-cient community of interest to be included in the re-quested unit, and we shall exclude them."Dietary Department Assistant Supervisors Graham,Chappell,Dozier, and Butler: 15The Employer's di-etary operations are administered by S&S Food Serv-ices, a private contractor. S&S has five employeeswho manage this department. The remaining em-ployees in the department are employed by High-view, Incorporated, and include approximately 10 or11 cooks and bakers, 22 dietary aides, 12 full-timeutility service workers, and the 3 or 4 part-time stu-dent utility service workers referred to above. TheEmployer contends that Graham, Chappell, and Do-zier, whom the Employer refers to as assistant dietary14 SeePawatingHospitalAssociation,222 NLRB No. 106 (1976). MemberFanning considersPawatinginapposite. In thatcasethe record showed sub-stantial differences between the studentsinvolved and employees in the unitfound appropriate with respect to wages,hours,fringe benefits,and otherconditions of employment.He does not believe that those circumstancesexist here,or that it can be saidon this recordthat these studentswork foronly a "limitedduration."He views these students as regularpart-time em-ployeesworking along with otherdietarydepartmentemployees and shar-ing a community of interest with them.Accordingly,he would include thesestudents in the unit as Petitioner requests.SeeGruber's Super Market, Inc.,201 NLRB 612, fn. 5 (1973).15There islittlerecordevidencewith respecttoButler,and theEmployer'sbrief fails specifically to refer toher. However,inasmuch as therecord indicates that she occupies the same positionwithin the dietary de-partment as Graham,Chappell,and Dozier,we shall treat her in similarfashion andpermit her to votesubjectto challenge.department supervisors, possess and exercise supervi-sory authority over the dietary aides and utility ser-vice workers.The Employer bases its contention solely on thetestimony of AdministratorMyers, arguing thatMyers' testimony demonstrates that the individualsin question possess,inter alia,authority to discipline,suspend, and assign work.We have carefully reviewed the testimony relatingto the alleged supervisory status of the individuals inquestion, and noted certain inconsistencies therein.16Myers was apparently not sufficiently acquaintedwith the actual duties of these individuals to warrantour relying on his testimony in resolving their allegedsupervisory status.Accordingly,we shall permitthem to vote subject to challenge.ActivitiesCoordinator Rich:Rich possesses a pro-fessional degree and is trained in the field of patientrecreation. She is qualified under appropriate Feder-al regulations to serve as an activities coordinator.Her primary duties deal with organizing recreationalactivities for residents of the home. She is responsiblefor obtaining books, magazine subscriptions, games,and crafts. She has no other employees assisting herin performing these duties. In addition, Rich per-forms certain duties with respect to the admissionand discharging of patients. The exact nature ofthese duties is not clear from the record, save for theindication that they involve getting a particularpatient's papers in order and giving them to an officeclerical employee for typing.The Employer in its brief on review urges the ex-clusion of Rich from any unit found appropriate.The Petitioner has not indicated in its brief its posi-tionwith respect to the inclusion or exclusion ofRich. However, on the record Petitioner indicated itwas in agreement that Rich should be excluded. Ac-cordingly, we shall exclude Rich from the unit, inaccordance with the parties' agreement.Secretary to the personnel coordinator:PersonnelCoordinator Cowdy's secretary performs routine typ-ing and filing tasks in the personnel department dur-ing approximately 50 percent of her working time.During the remainder, she performs similar duties inthe nursing department. The Employer contends thisemployee should be excluded pursuant to the parties'stipulation to exclude office clericals. The Petitionerhas not indicated its position with respect to the unitplacement of this individual. Inasmuch as the recordreveals this employee is engaged in routine office16E.g., under examination by the Employer's counsel, Myers indicatedthat the individuals in question were responsible for directing other employ-ees in the preparation and distribution of food. However, he had earliertestified on at least two occasions under examination by Petitioner's counselthat he had no knowledge of the specific duties of these individuals. 650DECISIONSOF NATIONALLABOR RELATIONS BOARDclerical work, we shall exclude her from the request-ed unit.In accordance with our determinations herein andthe various stipulations 17 of the parties, we shall di-rect an election among the employees in the follow-ing unit which we find appropriate for the purposes17The parties stipulated the following individuals should be excluded assupervisorsAdministrator Myers. Assistant Administrator Payne, OfficerManager Stucky, Director of Nursing Griggs. Assistant Director of NursingHankins, PersonnelCoordinator Cowdy, Medical Records Coordinator Jus-tice, Purchasing and Housekeeping Departments Coordinator Gibson, andAssistantHousekeeping Department Coordinators McCray and ArnoldThe parties stipulated to exclude Chaplin Westberry and the currently va-cant position of controller The parties are in agreement to exclude all officeclerical employees,registered nurses,and nursing coordinatorsof collective bargaining within the meaning of Sec-tion 9(b) of the Act:All full-time and regular part-time service andmaintenance employees, including nurses aides,orderlies, dietary department employees, house-keeping employees, licensed engineers, andother engineering department employees; ex-cluding all registered nurses, licensed practicalnurses, office clerical employees, technical andprofessional employees, guards, and supervisorsas defined in the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]